Case: 3:15-cv-02687-JGC Doc #: 133 Filed: 03/13/19 1 of 1. PageID #: 2147




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               WESTERN DIVISION


Justin Browning, et al;                                      Case No. 3:15-cv-02687
                       Plaintiff(s)

        v.                                                   Order


M.K., et al.,

                       Defendant(s)


        The Court held a Settlement conference on March 8, 2019. It is hereby

        Ordered that the docket be marked “settled and dismissed with prejudice. Each

party is to bear its own costs.” Any subsequent Dismissal filed setting forth specific

settlement terms and conditions shall supersede this Order. The Court retains jurisdiction to

vacate this Order and to reopen the action upon cause shown that the settlement has not

been completed and further litigation is necessary. Alternatively, the Court retains

jurisdiction to enforce the settlement agreement reached between the parties.

        So ordered.



                                                     s/ James G. Carr
                                                     Sr. United States District Judge
